DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 12-13, filed June 14, 2022, with respect to drawing and claim objections have been fully considered and are persuasive.  The objections to the claims and drawings have been withdrawn. 
Applicant’s arguments, see Page 13, filed June 14, 2022, with respect to claim interpretations have been fully considered and are persuasive.  The claim interpretations have been withdrawn. 
Applicant’s arguments, see Page 13, filed June 14, 2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 13-18, filed June 14, 2022, with respect to prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that Achtelik does not fully disclose of the claimed weighting matrix P, the examiner respectfully disagrees.  This limitation is disclosed as the “control influence matrix”.  This matrix is used in conjunction with a desired torque (M), a desired total thrust (T), and a motor matrix.  The control influence matrix is adjusted based on the current state of each of the motors, where the matrix can be adjusted if a rotor fails (Para 0020, 0036-0037).  This results in the matrix being adjusted such that the desired torque and thrust can be achieved.  This allows for the rotor control to be calculated, which is equivalent to the drive and corresponding manipulated motor variables u.  The applicant argues that the reference discloses of a column-by- column optimization which does not involve the use of weighting matrices, however, this argument is unclear since a weighted matrix is merely an adjustment of column by column numerical values.  This “column-by- column optimization” still involves a matrix that is weighted, therefore the claimed limitation is more broad than this, and therefore this limitation is fully disclosed by Achtelik.  Additionally, similar to Achtelik, the claimed formula for the secondary control is merely “a multi-dimensional representation of the correlations between input and output variables of a mathematical model”, as a matrix is merely a multidimensional representation of weight values that are used in conjunction with input and output variables of a mathematical model. It is unclear how the claimed mathematical model is allegedly different from the model disclosed by Achtelik, as the examiner does not see a clear difference between the models.  Additionally, it is noted that under the broadest reasonable interpretation of the claims, it is possible for there to be weightings of zero within a matrix, such as when an engine is out. Additionally/alternatively, it is noted that in the equation of Para 0036-0037 that there is clearly a matrix that is weighted as a result of the secondary control, therefore a weighted matrix is disclosed within Achtelik.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “due to this property matrix P can be used in a secondary control, by which the motors of the multicopter are individually controlled, but no additional torque and thrust are generated” and ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If the applicant believes this is a pertinent point that differentiates the current application from the prior art, it is suggested to amend the claims to include subject matter that has this difference so that the feature can be fully considered.  
	A detailed rejection follows below.  
Claim Interpretation
In regards to claim 11, “to achieve balanced loading of electric energy stores”, “to prevent overheating of electric energy stores”, “to attenuate aeroelasticity”, and “for the avoidance of noise” are intended uses and have no patentable weight.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 15, uN was not explained within this independent claim, making it unclear what this symbol means, which causes the claim to be indefinite.  For examination purposes, uN was interpreted as being the same uN as described in claim 1. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achtelik (EP 3176084; hereinafter Achtelik; already of record from IDS; see attached translation for citations).
In regards to claim 1, Achtelik discloses of a method for stabilizing an orientation and height of a person-carrying or load-carrying multicopter having a plurality of motors (Abstract, Fig 1-2, Para 0013), the method comprising: 
continuously calculating a drive of individual ones of the motors in flight using a flight control unit and correspondingly prescribed to the motors using control technology (Para 0022 and 0049), based on a desired torque τ , of a desired thrust s prescribed by a pilot signal, and of a motor matrix M, calculating the drive of the motors using a motor allocation algorithm f and providing a control signal to the motors (Para 0020, 0048-0049, 0035-0037, 0043-0044), wherein for the drive and corresponding manipulated motor variables u:
u = f (τ, s, M), (Para 0020, 0048-0049, 0035-0037, 0043-0044)
and at least one of 
the individual motors are weighted with a matrix P, so that:
u = f (τ, s, M, P),
the motor allocation algorithm calculates the drive u such that the individual motors each make an individual contribution to the desired torque τ and to the thrust s in accordance with the matrix P depending on the weighting (Para 0020, 0048-0049, 0035-0037, 0043-0044); 
or 
 primary manipulated motor variables in the form of the drive u of the motors are modified by secondary manipulated motor variables uN, which secondary manipulated motor variables represent zero space orientations that satisfy the condition
= M * uN.
In regards to claim 6, Achtelik discloses of the method as claimed in claim 1, wherein for case A) at least some of the motors are relieved through the drive of the motors by the matrix P, and a flight time is thereby extended with respect to operation with an unweighted drive, or a safety reserve increased (0035-0037; where the “a flight time is thereby extended with respect to operation with an unweighted drive, or a safety reserve increased” portion of the claim is not positively recited since it states the intended result of the method rather than further limiting the method, see MPEP 2111.04).
In regards to claim 10, the claim recites analogous subject matter to claim 1 and is rejected on the same premise, but further teaches a secondary control unit in operative connection with the motor allocation algorithm and with at least one sensor for determination of an influencing variable (Para 0020, 0048-0049, 0035-0037, 0043-0044), wherein at least one of 
the secondary control is configured to make weightings of the individual motors available to the motor allocation algorithm in the form of a filled matrix P depending on at least one influencing variable determined by the sensor (Para 0020, 0048-0049, 0035-0037, 0043-0044).
In regards to claim 15, the claim recites analogous subject matter to claim 10 and is rejected on the same premise.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-4, 7-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtelik in view of Claggett et al. (US 9115662; hereinafter Claggett; already of record).
In regards to claim 2, Achtelik discloses of the method as claimed in claim 1.  
However, Achtelik does not specifically disclose that for case A), the drive u is determined based on a model 
                
                    (
                    
                        
                            
                                τ
                            
                        
                        
                            
                                s
                            
                        
                    
                    )
                    =
                    M
                    *
                    u
                
            
and wherein the weighting factors P are defined by a target function uT * P * u for the allocation, and the target function is minimized under an auxiliary condition (τ s)T = M * u.
Claggett, in the same field of endeavor, teaches of for case A), the drive u is determined based on a model 
                
                    (
                    
                        
                            
                                τ
                            
                        
                        
                            
                                s
                            
                        
                    
                    )
                    =
                    M
                    *
                    u
                
            
and wherein the weighting factors P are defined by a target function uT * P * u for the allocation, and the target function is minimized under an auxiliary condition (τ s)T = M * u (Column 10 lines 21-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as claimed in claim 1, as taught by Achtelik, to include the drive u is determined based on a model 
                
                    (
                    
                        
                            
                                τ
                            
                        
                        
                            
                                s
                            
                        
                    
                    )
                    =
                    M
                    *
                    u
                
            
and wherein the weighting factors P are defined by a target function uT * P * u for the allocation, and the target function is minimized under an auxiliary condition (τ s)T = M * u, as taught by Claggett, in order to run a thruster in response to a detected error (Claggett Column 10 lines 21-62).
In regards to claim 3, Achtelik in view of Claggett teaches of the method as claimed in claim 2, wherein for case A) in a neutral case the matrix P corresponds to an n x n identity matrix, where n represents the number of motors (Claggett Column 10 lines 21-62).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 4, Achtelik in view of Claggett teaches of the method as claimed in claim 3, wherein in case A), the motors whose assigned electric energy stores at least one of heat up more strongly or discharge more quickly, are given a lower weighting by the matrix P than other ones of the motors (Claggett Column 8 lines 7-16, Column 14 lines 58-67).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 7, Achtelik in view of Claggett teaches of the method as claimed in claim 4, wherein at least one of the following influencing values is used as the influencing value for calculation of weighting factors for the matrix P or the zero space orientations: 
- a measured temperature of at least one of the electric energy stores assigned to the motors (Claggett Column 8 lines 7-16, Column 14 lines 58-67); 
- a measured temperature of at least one of the motors (Claggett Column 8 lines 7-16, Column 14 lines 58-67); 
- a measured temperature of at least one of the electrical or mechanical accessory parts assigned to the motors; 
- a measured or estimated deformation of a structure of the multicopter; or 
- a measured or estimated noise emission.
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 8, Achtelik in view of Claggett teaches of the method as claimed in claim 7, wherein for case A) at least one of the weighting factors is reduced if an influencing value used exceeds a predetermined threshold value (Claggett Column 8 lines 7-16, Column 14 lines 58-67).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 9, Achtelik in view of Claggett teaches of the method as claimed in claim 7, wherein for case A) a reduction in the weighting of one of the motors brings about a reduction in a corresponding motor speed (Claggett Column 8 lines 7-16, Column 14 lines 58-67).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 11, the claim recites analogous limitations to claim 7 above and is therefore rejected on the same premise.  
In regards to claim 12, Achtelik in view of Claggett teaches of the flight control unit as claimed in claim 11, wherein the flight control unit is configured such that, in accordance with the control signal by way of the secondary controller, the drive of the motors is influenced so that the operating state approaches a predefined operating state (Achtelik Para 0020, 0048-0049, 0035-0037, 0043-0044; Claggett Column 10 lines 21-62).
The motivation of combining Achtelik and Claggett is the same as that recited in claim 2 above.  
In regards to claim 13, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.  
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtelik in view of Claggett as applied to claim 2 above, and further in view of Lyasoff et al. (US 20190291863; hereinafter Lyasoff; already of record).
In regards to claim 5, Achtelik in view of Claggett teaches of the method as claimed in claim 4.  
However, Achtelik in view of Claggett does not specifically teach that for case A) the motors that at least one of bring about an excessive deformation of a structure of the multicopter or lead to an excessive generation of noise are given a lower weighting by the matrix P than other ones of the motors.
Lyasoff, in the same field of endeavor, teaches of for case A) the motors that at least one of bring about an excessive deformation of a structure of the multicopter or lead to an excessive generation of noise are given a lower weighting by the matrix P than other ones of the motors (Para 0073-0074, 0088).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as claimed in claim 4, as taught by Achtelik in view of Claggett, to include the motors that at least one of bring about an excessive deformation of a structure of the multicopter or lead to an excessive generation of noise are given a lower weighting by the matrix P than other ones of the motors, as taught by Lyasoff, in order to determine the optimal thrust for each propeller in order to achieve the desired flight parameters (Lyasoff Para 0074).
In regards to claim 14, the claim recites analogous limitations to the combination of claims 4 and 5 above, and are therefore rejected on the same premise.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663